Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 1 of 22

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

V.
Crim. No. 1:20-cr-10128-MLW

KEENAM PARK,
Defendant

 

DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION TO MODIFY
CONDITIONS OF PRETRIAL RELEASE

NOW COMES, Keenam Park (hereinafter “Mr. Park”), through undersigned counsel and
respectfully requests that this Honorable Court deny the Government’s Motion to Modify
Conditions of Pre-Trial Release. See Dkt. 40.

BACKGROUND

After departing Harvard Dental School as a young adult, having chosen not to complete a
degree in that field, Mr. Park led a successful career as a self-employed businessman, while also
being a good husband and father. With no prior involvement in the criminal justice system, he has
now accepted responsibility in the present case, has executed a plea agreement and is prepared for
a Rule 11 Hearing on August 10, 2020.

Since the onset of this case, Mr. Park’s singular focus has been the desire to begin to pay
back applicable restitution and to be able to financially support his family during the pendency of
this case. Given his age, current pre-trial release condition of a curfew and being affixed with a
GPS bracelet, it has been challenging for Mr. Park to obtain a 9~5S job, but building upon his
background as an entrepreneur, and working solely with the support of relatives and close friends,

Mr. Park has recently started a company, Pelican Pouch, www.pelicanpouch.net, a marketing
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 2 of 22

platform specializing in introducing family-owned restaurants and food delivery services to the
distribution of Personal Protective Equipment (“PPE”). See Exhibit A.

During the last 6 months, against the landscape of the global pandemic and seeing an
opportunity to engage in a positive, socially conscious business, Mr. Park has educated himself on
e-Commerce and the manufacturing, production and distribution of PPE. He has explored various
business partners in Massachusetts who have expressed an interest in buying and distributing PPE
equipment, such as Toast Tab and UberEATS, both food delivery platforms.

Mr. Park has also become affiliated with another company (started by his nephew), North
Star, Inc., duly organized in the Commonwealth of Massachusetts, having the principal purpose of
manufacturing PPE. See Exhibit B. Mr. Park states that he and his nephew are currently attempting
to secure raw materials, as well as two N95-mask manufacturing machines, and anticipate signing
a commercial lease securing a factory location in Lowell, Massachusetts. As a minority business
owner in the HUB zone, Mr. Park is hopeful to make North Star a priority in securing
manufacturing contracts with large-scale brands such as 3M.

Separately, in an effort to not let any of his personal time go to waste, Mr. Park has also
secured employment at Boston Korea at an hourly wage. See Exhibit C.

Mr. Park further states that any relatives and close friends who have expressed an interest
to work with Pelican Pouch and North Star, Inc. are familiar with his current legal situation as Mr.
Park has been fully been transparent with them during the discussions of the ideas for these
businesses. Mr. Park has not solicited public investors by advertising Private Placement
Memoranda, investment brochures or other business/corporate instruments relating to the general

public solicitation of outside investment funds.
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 3 of 22

Having never vacillated from his position to start paying back applicable restitution as soon
as possible, Mr. Park assures this Court that any and all business-related conversations he has had
have only been with close friends and relatives. Mr. Park has learned greatly from this present
case, and a final aside, he is open to any further condition to be set by this Court that would require
him to make real-time disclosures of all business-related developments to PO Marlenny Ramdehal
to ensure his continued compliance with all terms and conditions of release.

WHEREFORE, Mr. Park respectfully requests this Motion be allowed.

Respectfully Submitted:

KEENAM PARK
By and through his Attorney:

Dated: August 6, 2020 /s/ Vikas S. Dhar
Vikas S. Dhar, BBO No. 657539

vikas@dharlawllp.com
IHARLAW"

1 Constitution Wharf, Suite 320

1 Constitution Road

Charlestown, Massachusetts 02129
Office: 617.880.6155

Mobile: 617.935.6733

Fax: 617.880.6160
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 4 of 22

CERTIFICATE OF SERVICE

I, Vikas S. Dhar, hereby certify that a true and accurate copy of this document, and all
supporting documents, if any, have been delivered by ECF upon all parties registered with
CM/ECF in this matter on the date above.

/s/ Vikas S. Dhar
Vikas S. Dhar

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 5 of 22

EXHIBIT A
8/6/2020 Case 1:20-cr-10128-MLW Documert'43° Pika 08/06/20 Page 6 of 22

al T-Mobile LTE *¢ 12:34 PM 7 86% Ge)
Done 2 of 2
12:33 oc.
aA @ pelicanpouch.net Ce

= ©) CAN POUCH A rp

 

4 =

https://mail.google.com/mail/u/O/#inbox/FMfcgxwJXLfpcVZFvKFmkrWvbclXkmpr?projector=1
8/6/2020 Case 1:20-cr-10128-MLW Documerit@308FiNsd 08/06/20 Page 7 of 22

el T-Mobile LTE +¢ 3:09 PM 474%)
PELICANPOUCH2020
< Posts Follow
; pelicanpouch2020 ae: |

 

 

VY QAV : WI

1 like

pelicanpouch2020 Free Mask Campaign we designed for
our partner restaurants are performing a miracle. We
launched it in the 14th of May and it has helped the
partners to increase the number of orders on average by
488% and revenue by 496% for 4 days in a raw compared

Utaonrn maal neamatinanuwuassnalea.Treahiamasinal Cantantiisa

() Qa oO BB

https://mail.google.com/mail/u/0/#inbox/FMfcgxwJXL fpcVZFvKFmkrWvbclXkmpr?projector=1 1/1
8/6/2020 Case 1:20-cr-10128-MLW Documertt43%#FiNsd 08/06/20 Page 8 of 22

etl T-Mobile LTE 3< 3:10 PM 474%)
< pelicanpouch2020 eee
~ 2 2 8
G Posts Followers Following

 

Pelican Pouch, Inc.
Product/Service

An innovative marketing platform empowering small
business owners to compete with corporate competitors!
www.pelicanpouch.net/

929 Massachusetts Ave, Cambridge, Massachusetts

ite) Koni

Message Contact

(2)

   

 

 

 

 

 

 

 

 

 

Mm Qa QO @B

https://mail.google.com/mail/u/0/#inbox/F MfcgxwJXL fpcVZFvKFmkrWvbclXkmpr?projector=1
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 9 of 22
5/18/2020 MA Corporations Search Entity Summary

Corporations Division
Business Entity Summary

ID Number: Gaaaana® | Request certificate| | New search |

Summary for: PELICAN POUCH, INC.

 

The exact name of the Domestic Profit Corporation: PELICAN POUCH, INC.

 

Entity type: Domestic Profit Corporation

 

Identification Number: Gaa@aaaa®

 

Date of Organization in Massachusetts: 05-14-2020

 

Last date certain:

 

Current Fiscal Month/Day: 12/31

 

The location of the Principal Office:

Address: 929 MASSACHUSETTS AVE
City or town, State, Zip code, Country: CAMBRIDGE, MA 02139 USA

 

The name and address of the Registered Agent:

Name: KEENAM PARK
Address: 929 MASSACHUSETTS AVE

 

 

 

 

 

 

 

 

 

City or town, State, Zip code, Country: CAMBRIDGE, MA 02139 USA
The Officers and Directors of the Corporation:
Title Individual Name Address
PRESIDENT KEENAM PARK 929 MASSACHUSETTS AVE CAMBRIDGE, MA 02139
USA
TREASURER KEENAM PARK 929 MASSACHUSETTS AVE CAMBRIDGE, MA 02139
USA
SECRETARY KEENAM PARK ac MASSACHUSETTS AVE CAMBRIDGE, MA 02139
DIRECTOR KEENAM PARK ee MASSACHUSETTS AVE CAMBRIDGE, MA 02139

 

 

 

Business entity stock is publicly traded:

 

The total number of shares and the par value, if any, of each class of stock which this business entity is
authorized to issue:

   

CNP $ 0.00 275,000 $ 0.00 1,000

 

 

Consent Confidential Data Merger Allowed Manufacturing

 

View filings for this business entity:

 

ALL FILINGS
Administrative Dissolution
Annual Report
Application For Revival
Articles of Amendment

 

 

 

1 Le. a

| View filings |

 

Comments or notes associated with this business entity:

 

 

 

 

 

 

 

| New search |

corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?sysvalue=ZkHKeWm422K 1diCeF3A0IWFWYy. Tk.5Zu7WLtlak80s-

1
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 10 of 22

YH IR DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
CINCINNATI OH 45999-0023

Date of this notice: 05-18-2020

Employer Identification Number:

Form: SS-4

Number of this notice: CP 575 A
PELICAN POUCH INC
929 MASSACHUSETTS AVE
CAMBRIDGE, MA 02139 For assistance you may call us at:
1-800-829-4933

IF YOU WRITE, ATTACH THE
STUB AT THE END OF THIS NOTICE.

WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

Thank you for applying for an Employer Identification Number (EIN). We assigned you
EIN @OmQ@NERD. This EIN will identify you, your business accounts, tax returns, and
documents, even if you have no employees. Please keep this notice in your permanent
records.

When filing tax documents, payments, and related correspondence, it is very important
that you use your EIN and complete name and address exactly as shown above. Any variation
may cause a delay in processing, result in incorrect information in your account, or even
cause you to be assigned more than one EIN. If the information is not correct as shown
above, please make the correction using the attached tear off stub and return it to us.

Based on the information received from you or your representative, you must file
the following form(s) by the date(s) shown.

Form 1120 04/15/2021

If you have questions about the form(s) or the due date(s) shown, you can call us at
the phone number or write to us at the address shown at the top of this notice. If you
need help in determining your annual accounting period (tax year), see Publication 538,
Accounting Periods and Methods.

We assigned you a tax classification based on information obtained from you or your
representative. It is not a legal determination of your tax classification, and is not
binding on the IRS. If you want a legal determination of your tax classification, you may
request a private letter ruling from the IRS under the guidelines in Revenue Procedure
2004-1, 2004-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
Certain tax classification elections can be requested by filing Form 8832, Entity
Classification Election. See Form 8832 and its instructions for additional information.

IMPORTANT INFORMATION FOR S CORPORATION ELECTION:

If you intend to elect to file your return as a small business corporation, an
election to file a Form 1120-S must be made within certain timeframes and the
corporation must meet certain tests. All of this information is included in the
instructions for Form 2553, Election by a Small Business Corporation.
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 11 of 22

(IRS USE ONLY) 575A 05-18-2020 PELI B 9999999999 SS-4

If you are required to deposit for employment taxes (Forms 941, 943, 940, 944, 945,
CT-1, or 1042), excise taxes (Form 720), or income taxes (Form 1120), you will receive a
Welcome Package shortly, which includes instructions for making your deposits
electronically through the Electronic Federal Tax Payment System (EFTPS). A Personal
Identification Number (PIN) for EFTPS will also be sent to you under separate cover.
Please activate the PIN once you receive it, even if you have requested the services of a
tax professional or representative. For more information about EFTPS, refer to
Publication 966, Electronic Choices to Pay All Your Federal Taxes. If you need to
make a deposit immediately, you will need to make arrangements with your Financial
Institution to complete a wire transfer.

The IRS is committed to helping all taxpayers comply with their tax filing
obligations. If you need help completing your returns or meeting your tax obligations,
Authorized e-file Providers, such as Reporting Agents (payroll service providers) are
available to assist you. Visit the IRS Web site at www.irs.gov for a list of companies
that offer IRS e-file for business products and services. The list provides addresses,
telephone numbers, and links to their Web sites.

To obtain tax forms and publications, including those referenced in this notice,
visit our Web site at www.irs.gov. If you do not have access to the Internet, call
1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.

IMPORTANT REMINDERS:
* Keep a copy of this notice in your permanent records. This notice is issued only
one tinlé and the IRS will not be able to generate a duplicate copy for you. You

may give a copy of this document to anyone asking for proof of your EIN.

* Use this EIN and your name exactly as they appear at the top of this notice on all
your federal tax forms.

* Refer to this EIN on your tax-related correspondence and documents.

If you have questions about your EIN, you can call us at the phone number or write to
us at the address shown at the top of this notice. If you write, please tear off the stub
at the bottom of this notice and send it along with your letter. If you do not need to
write us, do not complete and return the stub.

Your name control associated with this EIN is PELI. You will need to provide this
information, along with your EIN, if you file your returns electronically.

Thank you for your cooperation.
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 12 of 22

(IRS USE ONLY) 575A 05-18-2020 PELI B 9999999999 SS-4

Keep this part for your records. CP 575 A (Rev. 7-2007)

Return this part with any correspondence
so we may identify your account. Please CP 575 A
correct any errors in your name or address.

9999999999

Your Telephone Number Best Time to Call DATE OF THIS NOTICE: 05-18-2020

 

( ) - EMPLOYER IDENTIFICATION NUMBER:
FORM: SS-4 NOBOD

INTERNAL REVENUE SERVICE PELICAN POUCH INC
CINCINNATI OH 45999-0023 929 MASSACHUSETTS AVE

DabeclalalabadoadsQasdalecDDesebbasssadsdool/otobaal CAMBRIDGE, MA 02139
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 13 of 22

EXHIBIT B

 
3/27/2020

Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 14 of 22

MA Corporations Search Entity Summary

Corporations Division

Business Entity Summary
ID Number: aaa Request certificate | New search |

Summary for: NORTH STAR MEDICAL SUPPLIER TRADING COMPANY

 

The exact name of the Domestic Profit Corporation: NORTH STAR MEDICAL SUPPLIER
TRADING COMPANY

 

Entity type: Domestic Profit Corporation

 

Identification Number: Sia

 

Date of Organization in Massachusetts:
03-27-2020

 

Last date certain:

 

Current Fiscal Month/Day: 12/31

 

The location of the Principal Office:

Address: 929 MASSACHUSETTS AVE

City or town, State, Zip code, CAMBRIDGE, MA 02139 USA
Country:

 

The name and address of the Registered Agent:

Name: NICHOLAS PARK
Address: 929 MASSACHUSETTS AVE
City or town, State, Zip code, CAMBRIDGE, MA 02139 USA

 

 

 

 

 

 

Country:
The Officers and Directors of the Corporation:
Title Individual Name Address
PRESIDENT NICHOLAS PARK 929 MASSACHUSETTS AVE CAMBRIDGE,
MA 02139 USA
TREASURER NICHOLAS PARK 929 MASSACHUSETTS AVE CAMBRIDGE,
MA 02139 USA
SECRETARY NICHOLAS PARK 929 MASSACHUSETTS AVE CAMBRIDGE,
MA 02139 USA
DIRECTOR NICHOLAS PARK 929 MASSACHUSETTS AVE CAMBRIDGE,
MA 02139 USA

 

 

 

 

 

 

Business entity stock is publicly traded:

 

The total number of shares and the par value, if any, of each class of stock which this
business entity is authorized to issue:
Total Authorized Total issued and
outstanding
Class of Stock Par value per share
No. of shares Total pat No. of shares

value

 

CNP $ 0.00 275,000 $ 0.00 100

 

 

 

 

Confidential Merger

 

corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?sysvalue=Bf5wMWgrOLxqFhu2SmrpEvyWvIDO.fNt4Y TBBkFvUqU-

 

1/2
3/27/2020

Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 15 of 22

MA Corporations Search Entity Summary
Consent Data Allowed

Manufacturing

 

View filings for this business entity:

 

ALL FILINGS
Administrative Dissolution
Annual Report
Application For Revival
Articles of Amendment

Bnnodn snl. Lk te on! aL

 

‘View filings |

 

 

Comments or notes associated with this business entity:

 

 

 

 

 

 

New search |

corp.sec.state.ma.us/CorpWeb/CorpSearch/CorpSummary.aspx?sysvalue=BfS5wMWgrOLxqFhu2SmrpEvyWvIDO.fNt4Y TBBkFvUqU-

2/2
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 16 of 22
MA SOC Filing Number: 202079736240 Date: 3/27/2020 2:39:00 PM

 

 

The Commonwealth of Massachusetts Minimum Fee: $250.00
William Francis Galvin

    
  
 

Secretary of the Commonwealth, Corporations Division
One Ashburton Place, 17th floor
Boston, MA 02108-1512
Telephone: (617) 727-9640

  
  

 

  

Articles of Organization
(General Laws, Chapter 156D, Section 2.02; 950 CMR 113.16)

Identification Number: Qa

  

 

ARTICLE |

The exact name of the corporation is:

NORTH STAR MEDICAL SUPPLIER TRADING COMPANY

 

ARTICLE Il

Unless the articles of organization otherwise provide, all corporations formed pursuant to G.L. C156D have the purpose
of engaging in any lawful business. Please specify if you want a more limited purpose:

TO CARRY ON ANY BUSINESS OR OTHER ACTIVITY WHICH MAY BE LAWFULLY CARRIED O
N BY A CORPORATION ORGANIZED UNDER THE LAWS OF COMMONWEALTH OF MASSACH

USETTS.

 

ARTICLE Ill

State the total number of shares and par value, if any, of each class of stock that the corporation is authorized to
issue. All corporations must authorize stock. If only one class or series is authorized, it is not necessary to specify

any particular designation.

 

 

Par Value Per Share Total Authorized by Articles Total Issued
Class of Stock Enter 0 if no Par of Organization or Amendments and Outstanding
Num of Shares Total Par Value Num of Shares
CNP $0.00000 275,000 | $0.00 100

 

 

 

 

 

 

 

G.L. C156D eliminates the concept of par value, however a corporation may specify par value in Article Ill. See G.L.
C156D Section 6.21 and the comments thereto.

 

ARTICLE IV

If more than one class of stock is authorized, state a distinguishing designation for each class. Prior to the issuance of
any shares of a class, if shares of another class are outstanding, the Business Entity must provide a description of the
preferences, voting powers, qualifications, and special or relative rights or privileges of that class and of each other
class of which shares are outstanding and of each series then established within any class.

THE STOCK OF THE CORPORATION SHALL CONSIST OF A SINGLE CLASS OF COMMON SH
ARES. ALL SHARES SHALL BEAR THE SAME RIGHTS AND PRIVILEGES.

 

ARTICLE V
The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are:

 

 

 

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 17 of 22

ANY STOCKHOLDER, INCLUDING THE HEIRS, ASSIGNEES, EXECUTORS OR ADMINISTRATO
RS OF A DECEASED STOCKHOLDER, DESIRING TO SELL OR TRANSFER SUCH STOCK OWNE
D BY HIM/HER, SHALL FIRST OFFER IT TO THE CORPORATION THROUGH THE BOARD OF DI
RECTORS IN THE MANNER FOLLOWING: HE/SHE SHALL NOTIFY THE DIRECTORS OF HIS/HE
R DESIRE TO SELL OR TRANSFER BY NOTICE IN WRITING, WHICH NOTICE SHALL CONTAIN
THE PRICE AT WHICH HE/SHE IS WILLING TO SELL OR TRANSFER AND THE NAME OF ONE A
RBITRATOR. THE DIRECTORS SHALL WITHIN THIRTY (30) DAYS THEREAFTER EITHER ACCEP
T THE OFFER OR BY NOTICE TO HIM/HER IN WRITING NAME A SECOND ARBITRATOR, AND
THESE TWO SHALL NAME A THIRD ARBITRATOR. IT SHALL THEN BE THE DUTY OF THE ARB
ITRATORS TO ASCERTAIN THE VALUE OF THE STOCK, AND IF ANY ARBITRATOR SHALL NE
GLECT OR REFUSE TO APPEAR AT ANY MEETING APPOINTED BY THE ARBITRATORS, A MAJ
ORITY MAY ACT IN THE ABSENCE OF SUCH ARBITRATOR. AFTER THE ACCEPTANCE OF TH
E OFFER, OR THE REPORT OF THE ARBITRATORS AS TO THE VALUE OF THE STOCK, THE DIR
ECTORS SHALL HAVE THIRTY (30) DAYS WITHIN WHICH TO PURCHASE THE SAME AT SUCH
VALUATION, BUT IF AT THE EXPIRATION OF THIRTY (30) DAYS, THE CORPORATION SHALL
NOT HAVE EXERCISED THE RIGHT SO TO PURCHASE, THE OWNER OF THE STOCK SHALL BE
AT THE LIBERTY TO DISPOSE OF THE SAME IN ANY MANNER HE/SHE MAY SEE FIT. NO SHA
RES OF STOCK SHALL BE SOLD OR TRANSFERRED ON THE BOOKS OF THE CORPORATION
UNTIL THESE PROVISIONS HAVE BEEN COMPLIED WITH, BUT THE BOARD OF DIRECTORS M
AY, IN PARTICULAR INSTANCE, WAIVE THE REQUIREMENT.

 

ARTICLE VI

Other lawful provisions, and if there are no provisions, this article may be left blank.

1. MINIMUM NUMBER OF DIRECTORS. THE BOARD OF DIRECTORS MAY CONSIST OF ONE O
R MORE INDIVIDUALS, NOTWITHSTANDING THE NUMBER OF SHAREHOLDERS. 2. PERSONA
L LIABILITY OF DIRECTORS TO CORPORATION. NO DIRECTORS SHALL HAVE PERSONAL LI
ABILITY TO THE CORPORATION FOR MONETARY DAMAGES FOR BREACH OF HIS OR HER FI
DUCIARY DUTY AS A DIRECTOR NOTWITHSTANDING ANY PROVISION OF LAW IMPOSING
SUCH LIABILITY, PROVIDED THAT THIS PROVISIONS SHALL NOT ELIMINATE OR LIMIT THE
LIABILITY OF A DIRECTOR (A) FOR ANY BREACH OF THE DIRECTORS DUTY OF LOYALTY T
O THE CORPORATION OR ITS SHAREHOLDERS; (B) FOR ACTS OR OMISSIONS NOT IN GOOD
FAITH OR WHICH INVOLVE INTENTIONAL MISCONDUCT OR A KNOWING VIOLATION OF L
AW; (C) FOR IMPROPER DISTRIBUTIONS UNDER SECTION 6.40 OF CHAPTER 156D OF THE GE
NERAL LAWS OF MASSACHUSETTS: OR (D) FOR ANY TRANSACTION FROM WHICH THE DIR
ECTOR DERIVED AN IMPROPER PERSONAL BENEFIT. 3. SHAREHOLDER VOTE REQUIRED TO
APPROVE MATTERS ACTED ON BY SHAREHOLDERS. THE AFFIRMATIVE VOTE OF A MAJORI
TY OF ALL THE SHARES IN A VOTING GROUP ELIGIBLE TO VOTE ON A MATTER SHALL BE S
UFFICIENT FOR THE APPROVAL OF THE MATTER, NOTWITHSTANDING ANY GREATER VOTE
ON THE MATTER OTHERWISE REQUIRED BY ANY PROVISION OF CHAPTER 156D OF THE GE
NERAL LAWS OF MASSACHUSETTS. 4. AUTHORIZATION OF DIRECTORS TO MAKE, AMEND
OR REPEAL BYLAWS. THE BOARD OF DIRECTORS MAY MAKE, AMEND OR REPEAL THE BYL
AWS IN WHOLE OR IN PART, EXCEPT WITH RESPECT TO ANY PROVISION THEREOF WHICH
BY VIRTUE OF AN EXPRESS PROVISION IN CHAPTER 156D OF THE GENERAL LAWS OF MAS
SACHUSETTS.

 

Note: The preceding six (6) articles are considered to be permanent and may be changed only by filing
appropriate articles of amendment.

 

 

 

ARTICLE VII

The effective date of organization and time the articles were received for filing if the articles are not rejected within the

 

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 18 of 22

time prescribed by law. If a /ater effective date is desired, specify such date, which may not be later than the 90th day
after the articles are received for filing.

Later Effective Date: Time:

 

ARTICLE VIII
The information contained in Article VIII is not a permanent part of the Articles of Organization.

a,b. The street address of the initial registered office of the corporation in the commonwealth and the name
of the initial registered agent at the registered office:

 

Name: NICHOLAS PARK
No. and Street: 929 MASSACHUSETTS AVE
City or Town: CAMBRIDGE State: MA Zip: 02139 Country: USA

 

c. The names and street addresses of the individuals who will serve as the initial directors, president,
treasurer and secretary of the corporation (an address need not be specified if the business address of the
officer or director is the same as the principal office location):

 

 

Title Individual Name Address (no PO Box)
First, Middle, Last, Suffix Address, City or Town, State, Zip Code
PRESIDENT NICHOLAS PARK 929 MASSACHUSETTS AVE

CAMBRIDGE, MA 02139 USA

 

TREASURER NICHOLAS PARK 929 MASSACHUSETTS AVE
CAMBRIDGE, MA 02139 USA

 

SECRETARY NICHOLAS PARK 929 MASSACHUSETTS AVE
CAMBRIDGE, MA 02139 USA

 

DIRECTOR NICHOLAS PARK 929 MASSACHUSETTS AVE
CAMBRIDGE, MA 02139 USA

 

 

 

 

 

d. The fiscal year end (i.e., tax year) of the corporation:
December

 

e. A brief description of the type of business in which the corporation intends to engage:

MEDICAL SUPPLIER TRADING

 

f. The street address (post office boxes are not acceptable) of the principal office of the corporation:

No. and Street: 929 MASSACHUSETTS AVE
City or Town: CAMBRIDGE State: MA Zip: 02139 Country: USA

 

g. Street address where the records of the corporation required to be kept in the Commonwealth are
located (post office boxes are not acceptable):

 

No. and Street: 929 MASSACHUSETTS AVE

City or Town: CAMBRIDGE State: MA Zip: 02139 Country: USA
which is

_X__ its principal office ___an Office of its transfer agent

__ an Office of its secretary/assistant secretary __ its registered office

 

 

 

Signed this 27 Day of March, 2020 at 2:41:33 PM by the incorporator(s). ([f an existing corporation is
acting as incorporator, type in the exact name of the business entity, the state or other jurisdiction where
it was incorporated, the name of the person signing on behalf of said business entity and the title he/she
holds or other authority by which such action is taken.)

 

 

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 19 of 22

NICHOLAS PARK

 

 

© 2001 - 2020 Commonwealth of Massachusetts
All Rights Reserved

 

 

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 20 of 22
MA SOC Filing Number: 202079736240 Date: 3/27/2020 2:39:00 PM

THE COMMONWEALTH OF MASSACHUSETTS

I hereby certify that, upon examination of this document, duly submitted to me, it appears
that the provisions of the General Laws relative to corporations have been complied with,
and I hereby approve said articles; and the filing fee having been paid, said articles are

deemed to have been filed with me on:

March 27, 2020 02:39 PM

WILLIAM FRANCIS GALVIN

Secretary of the Commonwealth
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 21 of 22

EXHIBIT C

 
Case 1:20-cr-10128-MLW Document 43 Filed 08/06/20 Page 22 of 22

‘PIS Sl OS Se ANS - The Boston Korea

a Tel: (617)254-4654, Fax: (617)254-4210
emus Booen 161 Harvard Ave, Suite 4D, Allston, MA 02134
editor@bostonkorea.com, bostonkorean@hotmail.com

BOSTONKOREA.com www.bostonkorea.com

 

July 13 2020

Empolyment Verification Letter

Employee: Keenam Park

To Who, It May Concern:

This Letter is written to confirm that Keenam Park has worked as an employee
of The Boston Korea at Allston as a website monitoring person from 05/01/2020
to 07/04/2020. He worked 2 hours per day and 5 days a week with $25/hr.

If you require any additional information, please do not hesitate to contact me.

Respectfully,
ger -
Malt Ens

Myoung Sool Chang
President
